DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12 and 14-22 are pending.
Claims 6 and 13 are cancelled.
Examiner’s Statement of Reason for Allowance
Claims 1-5, 7-12 and 14-22 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Davis et al. (USP 4,45180) discloses an electric power plant, including a fossil fired boiler and a steam turbine, is operated by a control system including a plant unit master. The control system includes a boiler control for determining the inputs of fuel, air and water, and a turbine control for determining the position of the throttle valves introducing steam from the boiler to the turbine. The plant unit master provides a load demand reference in parallel to the boiler control and to the turbine control, whereby the turbine and the boiler are operated in a coordinated manner. Measuring means provide indications of throttle pressure, power generated by the system and turbine rotor speed. Distinct controllers, each including a controller and responsive to one of the aforementioned indications and its corresponding reference, modify the load demand reference before it is applied to the turbine control or to the boiler control, Ott et al (USPGPUB 20040199351) discloses a process control or safety system within a process plant uses one or more testing blocks to effect the timely and safe operation of on-line testing routines within field devices, such as valves, used in the process control or safety system. These testing blocks, which are easy to implement and to place in the process control or safety system, enable the periodic or on-demand testing of field devices to be integrated into the normal and on-going operation of the process control or safety system without causing scheduling or connection problems and without the need to rely on maintenance or other personnel, thereby providing better monitoring of the operational status of the field devices used within the process control and safety systems. This functionality is especially important in safety systems, in which it is desirable to timely monitor or assess the operational status of the devices used to shut the process down when an unsafe condition arises, and Cheim et al. (USPPUB 20140025211) disclosed a dynamic assessment system for monitoring high-voltage electrical components, which includes a computer system that is configured to receive data from a plurality of on-line sensors configured to monitor various operating parameters associated with the operation of a plurality of electrical components such as a plurality of electrical transformers. The computer system is configured to automatically and continuously correlate the data from the on-line sensors with data from various off-line databases and supervisory networks associated with monitoring the operation of the power distribution network, so as to generate dynamic operating condition assessments, including risk of failure assessments, of each of the monitored electrical components, none of these references taken either alone or in combination with the prior art of record disclose controlling a power generation system during on-line maintenance, including:
Claim 1, modeling the power generation system in a first maintenance mode and a second maintenance mode; operating the power generation system in [[a]] the first maintenance mode, wherein the operating the power generation system in the first maintenance mode causes a controller of the power generation system to programmatically disable an automated response to at least one operational fault of the power generation system, wherein modeling the power generation system determines the automated response to the at least one operational fault of the power generation system; calculating an elapsed time of operating the power generation system in the first maintenance mode, wherein calculating the elapsed time includes accumulating time from previous instances of operating in the first maintenance mode; monitoring a risk parameter of the power generation system or at least one sensor within the power generation system while operating the power generation system in the first maintenance mode; and operating the power generation system in the second maintenance mode in response to detecting the elapsed time in the first maintenance mode exceeding a time limit, or the monitored risk parameter exceeding a safety threshold, Serial No. 16/935,3182/14wherein operating the power generation system in the second maintenance mode causes the controller of the power generation system to programmatically enable the automated response to the at least one operational fault of the power generation system, wherein modeling the power generation system determines the time limit of the elapsed time and the safety threshold of the monitored risk parameter.
Claim 8,  modeling the power generation system in a first maintenance mode and a second maintenance mode; operating the power generation system in [[a]] the first maintenance mode, wherein the operating the power generation system in the first maintenance mode causes a controller of the power generation system to programmatically disable an automated response to at least one operational fault of the power generation system, Serial No. 16/935,3184/14wherein modeling the power generation system determines the automated response to the at least one operational fault of the power generation system; calculating an elapsed time of operating the power generation system in the first maintenance mode, wherein calculating the elapsed time includes accumulating time from previous instances of operating in the first maintenance mode; monitoring a risk parameter of the power generation system or at least one sensor within the power generation system while operating the power generation system in the first maintenance mode; and operating the power generation system in the second maintenance mode in response to detecting the elapsed time in the first maintenance mode exceeding a time limit, or the monitored risk parameter exceeding a safety threshold, wherein operating the power generation system in the second maintenance mode causes the controller of the power generation system to programmatically enable the automated response to the at least one operational fault of the power generation system, wherein modeling the power generation system determines the time limit of the elapsed time and the safety threshold of the monitored risk parameter.
Claim 15, a system controller in communication with the power generation system, the system controller being configured to perform actions during operation of the power generation system in the on-line maintenance setting, the actions including: model the power generation system in a first maintenance mode and a second maintenance mode; operate the power generation system in the first maintenance mode, wherein the operating the power generation system in the first maintenance mode causes a controller of the power generation system to programmatically disable an automated response to at least one operational fault of the power generation system, wherein modeling the power generation system determines the automated response to the at least one operational fault of the power generation system; calculate an elapsed time of operating the power generation system in the first maintenance mode, wherein calculating the elapsed time includes accumulating time from previous instances of operating in the first maintenance mode; monitor a risk parameter of the power generation system or at least one sensor within the power generation system while operating the power generation system in the first maintenance mode; and Serial No. 16/935,3187/14operate the power generation system in the second maintenance mode in response to detecting the elapsed time in the first maintenance mode exceeding a time limit, or the monitored risk parameter exceeding a safety threshold, wherein operating the power generation system in the second maintenance mode causes the controller of the power generation system to programmatically enable the automated response to the at least one operational fault of the power generation system, wherein modeling the power generation system determines the time limit of the elapsed time and the safety threshold of the monitored risk parameter.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119